1                                   JS-6
2
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9
10    JOSE L.,                                  Case No. EDCV 18-966-KK
11                            Plaintiff,
12                       v.                     JUDGMENT
13    NANCY BERRYHILL, Deputy
      Commissioner for Operations, Social
14    Security Administration,
15                            Defendant.
16
17
18         Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
19   decision of the Commissioner of the Social Security Administration is REVERSED,
20   and this action is REMANDED for further administrative proceedings.
21
22   Dated: March 20, 2019
23                                          HONORABLE KENLY KIYA KATO
                                            United States Magistrate Judge
24
25
26
27
28
